


Exhibit 10.1


To:
MRV COMMUNICATIONS, INC.
20415 Nordhoff Street
Chatsworth, CA 91311 (USA)
to the kind attention of: Mark Bonney




Vimodrone, August 7, 2015


Dear Sirs,
we refer to your proposal herebelow, that we copy on our letterhead in sign of
full and unconditional acceptance.


* * *
To:
MATICMIND S.P.A.
Via B. Croce
Vimodrone (MI)
20090 - (Italy)


to the kind attention of: Luciano Zamuner




Chatsworth, August 7, 2015


Dear Sirs,
further to our recent discussions, we herewith submit to you this agreement, to
be executed by way of exchange of commercial letters in accordance with the
terms and conditions specified below.

1



--------------------------------------------------------------------------------








MRV COMMUNICATIONS, INC.


and




MATICMIND S.P.A.






Shares Purchase Agreement


                                      
                                                                   





2



--------------------------------------------------------------------------------






Contents
Clause     Page


1. DEFINITIONS
4

2. PURCHASE AND SALE; CLOSING
11

3. REPRESENTATIONS AND WARRANTIES OF THE SELLER
16

4. WARRANTIES OF PURCHASER
24

5. COVENANTS OF SELLER
25

6. COVENANTS OF PURCHASER
32

7. ADDITIONAL COVENANTS OF SELLER AND PURCHASER
34

8. CONDITIONS TO CLOSING
34

9. INDEMNIFICATION
36

10. TERMINATION
39

11. MISCELLANEOUS AND GENERAL
40






3



--------------------------------------------------------------------------------








SHARES SALE AND PURCHASE AGREEMENT
(this “Agreement”)


BETWEEN
MRV Communications, Inc., a company duly incorporated under the laws of Delaware
(USA), with its principal offices in Chatsworth, California, USA, represented by
Mark J. Bonney, acting in his capacity of Chief Executive Officer, by virtue of
the powers granted him by the board of directors’ resolution dated August 7,
2015 (the “Seller”)
AND
Maticmind S.p.A., a company duly incorporated under the laws of Italy, with
registered office in Vimodrone (MI), at Via Benedetto Croce, CAP 20090, share
capital equal to Euro 10,000,000, registered with the Companies Register of
Milan, with registration and VAT number 05032840968, CCIAA/REA number 1790831,
represented by Mr. Luciano Zamuner, acting in his capacity of CEO, by virtue of
the powers granted him by the board of directors’ resolution dated July 24, 2015
(the “Purchaser” and, together with the Seller, the “Parties”).


Capitalized terms not otherwise defined herein have the meanings set forth in
Section ‎‎1.1.
RECITALS
WHEREAS, Seller owns 2,160 (two thousand one hundred and sixty) ordinary shares,
having an aggregate value of Euro 3,600,000 (three million six hundred
thousand), fully paid in (collectively, the “Shares”), which constitute all of
the outstanding shares of Tecnonet S.p.A., a corporation organized under the
laws of Italy, with registered office in 235, Via Appia Pignatelli, Rome, Italy,
registered with the Companies Register held by the Chambers of Commerce of Rome,
registration number and VAT number 04187501004, R.E.A. 745158 (the “Company”).
WHEREAS, Seller desires to sell the Shares to Purchaser; and
WHEREAS, Purchaser desires to purchase the Shares from Seller upon the terms and
subject to the conditions set forth herein.
NOW, THEREFORE, the Parties agree as follows:
1.
Definitions

1.1
In this Agreement, unless the context otherwise requires, the following terms
shall have the following respective meanings:


4





--------------------------------------------------------------------------------








Accounting Principles
means the rules of Italian Law applicable to the preparation of financial
statements, as integrated by, interpreted and applied in accordance with the
accounting principles issued by the Commissione Nazionale dei Dottori
Commercialisti e dei Ragionieri and by the OIC (Organismo Italiano di
Contabilità), as consistently applied with the past practice by the Company.
Affiliate
means, with respect to any Person, any other Person who or that directly or
indirectly, through one or more intermediaries, controls, is controlled by, or
is under common control with, such Person. The term “control” (including the
terms “controlled by” and “under common control with”) means the possession,
directly or indirectly, of the power to direct or cause the direction of the
management and policies of a Person, whether through the ownership of voting
securities, by Contract or otherwise.
Agreement
has the meaning set forth in the Introduction.
Annual Financial Statement
has the meaning set forth in Section ‎3.2.7.
Business Day
means a day on which banks in Italy and the United States generally have their
offices open for business (not including Saturdays and Sundays).
Business Field
means the provision of stand-alone network integration services in the Italian
market.
Civil Code
means the Italian Civil Code, approved by Royal Decree No. 262 of March 16, 1942
as amended from time to time.
Closing
has the meaning set forth in Section ‎‎2.5.1.
Closing Date
means (i) the third Business Day after the day on which the last of the
Conditions Precedent has been satisfied or waived, as applicable (other than
those conditions that by their terms are to be satisfied at Closing, but subject
to the satisfaction or waiver of such conditions at Closing), or (ii) such other
date as the Parties may agree in writing.
Closing Net Financial Position
means the amount of Net Financial Position of the Company as of the close of
business on the Closing Date.
Closing Net Financial Position Statement
has the meaning set forth in Section ‎2.6.2.1.
Company
has the meaning set forth in the Recitals.
Company Continuing Employee
has the meaning set forth in Section ‎6.3.1.
Conditions Precedent
has the meaning set forth in Section ‎‎8.2.
Confidentiality Agreement
has the meaning set forth in Section ‎‎5.3.
Contract
means any agreement, contract, license, lease, commitment, arrangement or
understanding, whether written or oral, including sales orders and purchase
orders.
Debt for Bonuses
means any amounts due by the Company to certain individuals, pursuant to any
bonus or similar agreements, triggered by the Closing of the Transaction,
including the Taxes, social security payments and social contributions in
connection therewith, as shown on Schedule 1.1.A, which amounts shall be
considered as debt for the purposes of calculating the Net Financial Position.
Deed of Transfer
has the meaning set forth in Section ‎2.5.2.1(A).


5





--------------------------------------------------------------------------------








Disputed Amounts
has the meaning set forth in Section ‎2.6.3.3.
Employees
has the meaning set forth in Section 3.2.12.
Environmental Laws
means any and all applicable Laws concerning protection of the environment,
including air, soil, subsoil and water pollution control, resource conservation
and recovery, waste disposal, and toxic substance control.
Factoring Threshold
means an amount equal to (A) 15% (fifteen percent) of the total factored
accounts receivable that have not yet matured as of the Closing Date, less (B)
an amount equal to any dividend, distribution or other payment by the Company to
the Seller or its Affiliates during the period starting from the Signing Date
and ending on the Closing Date (other than repayment of the Intercompany Note
and other than payments for goods and services in the ordinary course of
business).
Final Proxy Statement
means the definitive proxy statement of the Seller to be filed with the
Securities and Exchange Commission in connection with the Seller Stockholders’
Meeting.
Governmental Entity
means any entity or body exercising executive, legislative, judicial, regulatory
or administrative functions of or pertaining to any foreign, federal, state,
local, or municipal government, or any international, multinational or other
government, including any department, commission, board, agency, bureau,
subdivision, instrumentality, official or other regulatory, administrative or
judicial authority thereof, and any non-governmental regulatory body to the
extent that the rules and regulations or orders of such body have the force of
law.
Indebtedness
means all obligations of the Company (i) for borrowed money, (ii) evidenced by
notes, bonds, debentures or similar instruments, and (iii) for guarantees of,
and other commitments to pay or otherwise cover, the obligations described in
clauses (i) through (ii) above for any other Person.
Independent Accountants
has the meaning set forth in Section ‎2.6.3.3.
Intellectual Property
means all intellectual and industrial property rights including: (a) patents and
registered designs; (b) unregistered rights in designs, copyright (including
copyright in source code, object code and other computer software and databases)
and neighbouring rights, database rights, semiconductor topography rights and
rights subsisting in or in relation to confidential information or inventions;
(c) registered and unregistered trademarks and service marks, and all other
rights in, or goodwill attaching to, trade, business or corporate names, logos,
domain names, get-up or other trading insignia; and including (insofar as any of
the foregoing rights are obtained by registration), applications for
registration and the right to apply for registration; all rights and forms or
protection of a similar nature to any of the foregoing recognized in any country
of the world.
Intercompany Note
means the note issued by the Company to Seller in the principal amount of Euro
4,050,000 together with accrued and unpaid interest pursuant to the loan
agreement between the Company and Seller dated 29 October 2010, as amended.
Intervening Event
has the meaning set forth in Section 5.2.9.
Key Employees
means Messrs. Giuliano Maurizi, Fabio Magi, Roberto Romoli, Fabio Raissi and
Maurizio Garonna.


6





--------------------------------------------------------------------------------








Law
means any statute, law, ordinance, code, rule, regulation, decree or order of
any Governmental Entity.
Leases
has the meaning set forth in Section ‎‎3.2.11.
Lien
means any encumbrance, pledge, mortgage, security interest, seizure, lease,
charge, option, transfer restriction, privileges, lien, right of pre-emption,
rights of first offer, enjoyments (diritti reali minori), easements (servitù)
and usufruct or other claims or rights of any third parties restricting the
right to use or dispose of an asset.
Long Stop Date
has the meaning set forth in Section 10.1.4.
Loss
means any and all direct damages and losses, fines, penalties, deficiencies and
expenses (including interest, court costs, reasonable fees of attorneys,
accountants and other experts or other reasonable expenses of litigation or
other proceedings or of any claim, default or assessment). The term “Loss” shall
not include any indirect, consequential, incidental or punitive damages.
Material Adverse Effect
means any event, condition, fact, change, occurrence, effect or set of
circumstances (regardless of whether foreseeable at the time of the Parties’
execution of this Agreement) that, individually or in the aggregate with any
other event, fact, change, occurrence, effect or set of circumstances, (a) has
had, or could reasonably be expected to have, a materially adverse effect on the
business, assets, properties, liabilities, results of operations or condition
(financial or otherwise) of the Company, or (b) could reasonably be expected to
prevent or materially impede the performance by the Seller of its obligations
hereunder; provided, however, that, with respect to clause (a), none of the
following shall constitute, and none of the following shall be taken into
account when determining whether there has been, a Material Adverse Effect: (i)
any changes, conditions or effects in the economies or securities or financial
markets in general; (ii) changes, conditions or effects that affect the
industries in which the Company operates, in each case, other than to the extent
such changes, conditions or effects disproportionately affect (relative to other
industry participants) the Company; (iii) any change, effect or circumstance
resulting from an action required or permitted by this Agreement; (iv) the
effect of any changes in applicable Laws or accounting rules; (v) any change,
effect or circumstance resulting from the announcement of this Agreement; or
(vi) conditions caused by acts of terrorism or war (whether or not declared) or
any natural or man-made disaster or acts of God.
Material Contracts
has the meaning set forth in Section ‎‎3.2.23.1.


7





--------------------------------------------------------------------------------








Net Financial Position
Net Financial Position is calculated as the sum of:
positive:
(i) cash: any credit balance on bank or postal accounts, saving accounts or
current counts, held by any bank and the liquid assets;
(ii) the negotiable securities;
(iii) positive fair value of derivative instruments;
minus:
(iv) financial debts, interests-bearing or not, of any kind: for example, but
not limited to, including the interest bearing debts, the loans, debts vis-à-vis
the banks, any other loan for deposits, any other debt in order to finance
acquisitions of interests in companies, businesses and/or business branches,
debts vis-à-vis banks for advances on invoices, the debt deriving from financial
lease (determined by applying IAS 17) (provided that this sub-clause (iv) does
not include any amounts in respect of the Company’s factoring facility, other
than actual drawdowns in respect of factored accounts receivable that have not
yet matured exceeding the Factoring Threshold, which excess will be considered
to be debt);
(v) negative fair value of derivative instrument;
(vi) TFR – employees termination indemnity;
(vii) outstanding (older than 60 days) and collectable interest-bearing
commercial debts;
(viii) overdue tax debts; and
(ix) Debt for Bonuses.
Attached as Schedule 1.1.B is an example calculation of the Net Financial
Position, calculated as of June 30, 2015.
Notice of Superior Proposal
has the meaning set forth in Section 5.2.4.2.
Organizational Documents
means, with respect to a legal entity, such entity’s articles or certificate of
incorporation and bylaws, or analogous documents, in each case as amended
through the date hereof.
Party
has the meaning set forth in the Introduction.
Permit
means a license or any other document or authorization given by an authorized
Governmental Entity to allow a Person to perform certain acts or business.
Person
means any individual, corporation, partnership, limited liability company, joint
venture, association, trust, organization or other entity or natural or legal
person.
Post-Closing Adjustment
has the meaning set forth in Section 2.6.2.2.
Purchase Price
has the meaning set forth in Section 2.2.
Purchaser
has the meaning set forth in the Introduction.
Reference Amount
means an amount equal to Euro (3,376,000) (negative three million three hundred
seventy-six thousand).
Representations and Warranties
has the meaning set forth in Section 3.1.1.
Representatives
has the meaning set forth in Section ‎5.3.
Resolution Period
has the meaning set forth in Section ‎2.6.3.2.


8





--------------------------------------------------------------------------------








Review Period
has the meaning set forth in Section ‎2.6.3.1.
Seller
has the meaning set forth in the Introduction.
Seller Adverse Recommendation Change
has the meaning set forth in Section ‎5.2.3.
Seller Board
means the board of directors of the Seller.
Seller Board Recommendation
has the meaning set forth in Section ‎5.1.
Seller Stockholders’ Meeting
has the meaning set forth in Section ‎‎5.1.
Seller’s Knowledge
or any similar phrase means the actual knowledge of the Key Employees or of the
directors of the Seller or the Company, or the knowledge that they would have
obtained after conducting due and appropriate inquiries, including inquiries of
the Employees with responsibility for the matter in question.
Shares
has the meaning set forth in the Recitals.
Statement of Objections
has the meaning set forth in Section ‎2.6.3.2.
Stockholder Approval
has the meaning set forth in Section 5.1.
Superior Proposal
has the meaning set forth in Section 5.2.8.
Takeover Proposal
has the meaning set forth in Section 5.2.7.
Taxes
means (i) all income taxes, corporate taxes, capital gains taxes, transfer
taxes, social security contribution expenses, employer’s taxes, duties, sales
taxes, value added taxes, withholding taxes and any other taxes and official
charges and impositions of any kind which may be payable to or imposed by any
Governmental Entity together with any interest, penalties, surcharges, interest
or additions thereto; and (ii) any liability for the payment of any amounts of
the type described in clause (i) as a result of any express or implied
obligation to indemnify any other Person or as a result of any obligation under
any agreement or arrangement with any other Person with respect to such amounts
and including any liability for taxes of a predecessor or transferor or
otherwise by operation of Law.
Tax Returns
means all returns, reports, declarations, elections, notices, filings, forms,
statements and other documents (whether in written, electronic or other form)
and any amendments, schedules, attachments, supplements, appendices and exhibits
thereto, which have been prepared or filed or required to be prepared or filed
in respect of Taxes.
Termination Fee
means an amount equal to Euro 250,000 (two hundred fifty thousand) or, in case
of an extension of the Long Stop Date to December 31, 2015, Euro 350,000 (three
hundred fifty thousand).
Third Party Claim
has the meaning set forth in Section ‎‎9.2.1.
Transaction
has the meaning set forth in Section ‎‎2.1.
Undisputed Amounts
has the meaning set forth in Section ‎2.6.3.3.



2.
Purchase and Sale; Closing

2.1
Purchase and Sale


9





--------------------------------------------------------------------------------








Upon the terms and subject to the conditions set forth in this Agreement, Seller
sells and, at the Closing, will convey, assign, transfer and deliver to
Purchaser, free and clear of all Liens, and Purchaser purchases and, at the
Closing, will acquire and accept from Seller, all of Seller’s right, title and
interest in and to the Shares, including for the avoidance of doubt the right to
receive dividends or other distributions in connection with the Shares to the
extent not yet paid by the Company to the Seller as of the Closing Date (the
“Transaction”).
2.2
Consideration

The aggregate purchase price for the Shares shall be equal to Euro 15,624,000
(fifteen million six hundred twenty four thousand), subject to adjustment in the
manner set forth in Section 2.6 below (the “Purchase Price”).
2.1
[Reserved.]

2.2
Payment of the Purchase Price

The Purchase Price will be paid in full at the Closing Date, by Purchaser to
Seller by wire transfer, in immediately available funds, to the bank account
whose details will be communicated in writing by the Seller to the Purchaser at
least two (2) Business Days before the Closing Date.
2.3
Closing.

2.3.1
The consummation of the Transaction (the “Closing”) shall take place at 10.00 am
CET on the Closing Date at the offices of DLA Piper Italy, Via dei Due Macelli
66, Rome, before the notary public selected by the Purchaser.

2.3.2
At the Closing, the following actions shall be taken:

2.3.2.1
The Seller shall:

(A)    execute the notarial deed, in the form attached hereto as Schedule
2.5.2.1(A), to transfer to the Purchaser the ownership of the Shares, in
compliance with article 2355 of the Civil Code (hereinafter the "Deed of
Transfer"), it being understood that such Deed of Transfer shall have no
novative effect with respect to any of the terms and conditions of this
Agreement;
(A)    deliver to the Purchaser the written resignations of the members of the
board of directors of the Company, effective as of the Closing Date,
substantially in the form set out in Schedule 2.5.2.1‎(B), confirming that the
said directors have no claims for compensation for termination, loss of office,
unpaid remuneration or otherwise, except for claims in relation to compensation
and expenses accrued until Closing and not paid.
(B)    use its best efforts to procure and deliver to the Purchaser the written
resignations of the members, as well as any substitute members, of the board of
statutory auditors (Collegio Sindacale), legal auditors (Revisore Legale) and
surveillance committee (Organismo di

10





--------------------------------------------------------------------------------








Vigilanza) of the Company to resign from their office, effective as of the
Closing Date, substantially in the form set out in Schedule 2.5.2.1(C)
confirming that the said statutory auditors, legal auditors and members of the
committee have no claims for compensation for termination, loss of office,
unpaid remuneration or otherwise, except for claims in relation to compensation
and expenses accrued until the date of resignation and not paid;
(C)    cause a shareholders' meeting of the Company to be validly held for the
purpose of: (i) appointing new directors, statutory auditors and legal auditors
in substitution of the directors and (if appropriate) statutory auditors and
legal auditors, ceased from their office and according to the instructions which
will be timely supplied by the Purchaser; and (ii) ratify all the actions and
operations made by the directors ceased from their office, without prejudice to
the Representations and Warranties released by the Seller;
(D)    deliver to the Purchaser, the Company’s ledgers books and the Company’s
shareholders meeting book and all compulsory books provided by the relevant
laws;
(E)    deliver to the Purchaser the confirmation in writing that either (i) the
intercompany debt owing by the Company to the Seller and its Affiliates
including the Intercompany Note has been repaid in full together with any other
document necessary to memorialize the retirement in full of the same or (ii)
that the terms of the same debt have been amended in accordance with Section 5.5
of this Agreement;
(F)    cause a director to register the Purchaser in the shareholders ledger
(libro soci) as the new owner of the Shares and deliver a notarial copy of the
ledger showing such registration;
(G)    cause a director to delegate the notary public to file the declaration
required under article 2362 of the Civil Code;
(H)    execute and deliver, or cause to be executed and delivered, such other
instruments as may be necessary, under applicable Laws, to properly effect the
transfer of the Shares;
(I)    deliver to the Purchaser a written statement whereby the Seller confirms
that all the agreements between the Company and its Affiliates (except for the
Intercompany Note and any agreements listed in Schedule ‎3.2.9) are duly
terminated without any residual liability for the Company.
2.3.2.2
The Purchaser shall:

(A)    execute the Deed of Transfer;
(B)    pay to the Seller the Purchase Price; and

11





--------------------------------------------------------------------------------








(C)    execute and deliver, or cause to be executed and delivered, such other
instruments as may be necessary, under applicable Law, to properly effect the
transfer of the Shares.
2.3.3
All actions and transactions constituting the Closing pursuant to Section ‎2.5.2
above shall be regarded as one single transaction so that, at the option of the
Party having interest in the performance of the relevant specific action or
transaction, no action or transaction constituting the Closing shall be deemed
to have taken place if and until all other actions and transactions constituting
the Closing shall have been properly performed in accordance with the provisions
of this Agreement.

2.4
Purchase Price Adjustment.

2.4.1
[Reserved]

2.4.2
Post-Closing Adjustment.

2.4.2.1
Within 60 days after the Closing Date, Purchaser shall prepare and deliver to
Seller a statement setting forth its calculation of Closing Net Financial
Position, which statement shall contain a balance sheet of the Company as of the
Closing Date (including the Debt for Bonuses), a calculation of Closing Net
Financial Position (the “Closing Net Financial Position Statement”) and a
certificate of the Chief Financial Officer of Purchaser that the Closing Net
Financial Position Statement was prepared in accordance with the Accounting
Principles and consistent with the manner of preparation of the balance sheet
contained in the Annual Financial Statements.

2.4.2.2
The post-closing adjustment shall be an amount equal to the Closing Net
Financial Position minus the Reference Amount (the “Post-Closing Adjustment”).
If the Post-Closing Adjustment is a positive number, Purchaser shall pay to
Seller an amount equal to the Post-Closing Adjustment. If the Post-Closing
Adjustment is a negative number, Seller shall pay to Purchaser an amount equal
to the Post-Closing Adjustment.

2.4.2.3
Notwithstanding the provisions set forth by article 1499 of the Civil Code, the
Parties agrees that no interest shall accrue on the amount of the Post-Closing
Adjustment up to its due date of payment.

2.4.3
Examination and Review

2.4.3.1
After receipt of the Closing Net Financial Position Statement, Seller shall have
30 (thirty) days (the “Review Period”) to review the Closing Net Financial
Position Statement. During the Review Period, Seller and Seller’s accountants
shall have full access to the books and records of the Company, the personnel
of, and work papers prepared by, Purchaser and/or


12





--------------------------------------------------------------------------------








Purchaser's accountants to the extent that they relate to the Closing Net
Financial Position Statement and to such historical financial information (to
the extent in Purchaser’s possession) relating to the Closing Net Financial
Position Statement as Seller may reasonably request for the purpose of reviewing
the Closing Net Financial Position Statement and to prepare a Statement of
Objections (defined below), provided, that such access shall be in a manner that
does not interfere with the normal business operations of Purchaser or the
Company.
2.4.3.2
On or prior to the last day of the Review Period, Seller may object to the
Closing Net Financial Position Statement by delivering to Purchaser a written
statement setting forth Seller's objections in reasonable detail, indicating
each disputed item or amount and the basis for Seller's disagreement therewith
(the “Statement of Objections”). If Seller fails to deliver the Statement of
Objections before the expiration of the Review Period, the Closing Net Financial
Position Statement and the Post-Closing Adjustment, as the case may be,
reflected in the Closing Net Financial Position Statement shall be deemed to
have been accepted by Seller. If Seller delivers the Statement of Objections
before the expiration of the Review Period, Purchaser and Seller shall negotiate
in good faith to resolve such objections within 30 days after the delivery of
the Statement of Objections (the “Resolution Period”), and, if the same are so
resolved within the Resolution Period, the Post-Closing Adjustment and the
Closing Net Financial Position Statement with such changes as may have been
previously agreed in writing by Purchaser and Seller, shall be final and
binding.

2.4.3.3
If Seller and Purchaser fail to reach an agreement with respect to all of the
matters set forth in the Statement of Objections before expiration of the
Resolution Period, then any amounts remaining in dispute (“Disputed Amounts” and
any amounts not so disputed, the “Undisputed Amounts”) shall be submitted for
resolution to the office of Milan of one of the following firms to be mutually
selected by the Parties: (i) KPMG or (ii) PricewaterhouseCoopers. If the Parties
do not reach an agreement concerning the appointment of one of the
aforementioned firms within 7 calendar days from the written request of the most
diligent Party, the Parties shall meet within the following 10 calendar days
before the notary public appointed for the Closing (or should him/her be
unavailable or not willing to serve, before another notary public selected by
the Purchaser) and the notary public will select the relevant firm by drawing
the name from the 2 names under (i) and (ii) above. If the so selected firm is
unable to serve each of the Purchaser and the Seller shall have the right to
request to the chairman of the chartered accountants of Milan (presidente
dell'ordine dei dottori commercialisti di Milano) to appoint an impartial
internationally recognized firm of independent certified public accountants (the
“Independent


13





--------------------------------------------------------------------------------








Accountants”) who, acting as experts and not arbitrators, shall resolve the
Disputed Amounts only and make any adjustments to the Post-Closing Adjustment,
as the case may be, and the Closing Net Financial Position Statement. The
Parties hereto agree that all adjustments shall be made without regard to
materiality. The Independent Accountants shall only decide the specific items
under dispute by the parties and their decision for each Disputed Amount must be
within the range of values assigned to each such item in the Closing Net
Financial Position Statement and the Statement of Objections, respectively.
2.4.3.4
Seller shall pay a portion of the fees and expenses of the Independent
Accountants equal to 100% (one hundred percent) multiplied by a fraction, the
numerator of which is the amount of Disputed Amounts submitted to the
Independent Accountants that are resolved in favour of Purchaser (that being the
difference between the Independent Accountants' determination and Seller's
determination) and the denominator of which is the total amount of Disputed
Amounts submitted to the Independent Accountants (that being the sum total by
which Purchaser's determination and Seller's determination differ from the
determination of the Independent Accountants). Purchaser shall pay that portion
of the fees and expenses of the Independent Accountants that Seller is not
required to pay hereunder.

2.4.3.5
The Independent Accountants shall make a determination as soon as practicable
and in any event within 30 days (or such other time as the parties hereto shall
agree in writing) after their engagement, and their resolution of the Disputed
Amounts and their adjustments to the Closing Net Financial Position Statement
and/or the Post-Closing Adjustment shall be conclusive and binding upon the
parties hereto.

2.4.4
Payments of Post-Closing Adjustment

Except as otherwise provided herein, any payment of the Post-Closing Adjustment,
shall (A) be due (x) within 5 (five) Business Days of acceptance of the
applicable Closing Net Financial Position Statement or (y) if there are Disputed
Amounts, then within 10 (ten) Business Days of the resolution described in
Section ‎2.6.3.5 above with respect to such Disputed Amounts and within 5 (five)
Business Days from the date of the Statement of Objections, with respect to the
Undisputed Amounts; and (B) be paid by wire transfer of immediately available
funds to such account as is directed by Purchaser or Seller, as the case may be.
2.4.5
Adjustments for Tax Purposes

Any payments made pursuant to Section 2.6 shall be treated as an adjustment to
the Purchase Price by the parties for Tax purposes, unless otherwise required by
law.

14





--------------------------------------------------------------------------------








3.
Representations and Warranties of the Seller

3.1
Representations and Warranties of the Seller

3.1.1
The Seller hereby makes to the Purchaser the following representations and
warranties and certifies that they are true as of the date hereof and as of
Closing Date, or at the other earlier date to which they specifically refer (the
“Representations and Warranties”).

3.1.2
Each of the Representations and Warranties given by the Seller under this
Agreement is construed as separate and is not limited or restricted by reference
to any other Representations and Warranties given by the Seller.

3.1.3
The Parties agree that the rights and remedies of the Purchaser in respect of
the Representations and Warranties given by the Seller under this Agreement
shall not be affected by (i) the Closing or (ii) any investigation made into the
affairs of the Seller and/or the Company, their assets and, or any knowledge
held or gained of any such affairs, assets and business by or on behalf of the
Purchaser (and/or any of its Affiliates), or (iii) the waiver by the Purchaser
of any Condition Precedent or right under this Agreement. For the sake of
clarity, the execution of the Closing, including in case the Purchaser waives
one or more Conditions Precedent, shall not imply in any case a waiver or
limitation of any of the Representations and Warranties given by the Seller
under this Agreement nor of the responsibilities of the Seller arising
therefrom.

3.2
Representations and Warranties relating to the Company

3.2.4
Organization and Good Standing

The Company (i) is a company duly organized and in good standing, validly
incorporated and existing under the Laws of Italy and has been in continuous
existence since incorporation; (ii) has full right and corporate power to own
and lease its assets, as the case may be, and carry on its businesses as now
being conducted and (iii) is not insolvent or subject to any liquidation or
bankruptcy proceedings or other proceedings for general composition of claims,
whether or not of a judicial nature.
3.2.5
Title to the Shares

3.2.5.1
Seller is the sole owner of the Shares, which Shares constitute the entire
outstanding share capital of the Company.

3.2.5.2
The Shares have been validly issued, subscribed and are fully paid-up, have not
been repurchased or reimbursed by the Company and are not the subject to any
action, proceeding or arbitration pending or threatened in writing received by
the Company or the Seller.

3.2.5.3
The Shares are all of the same class or category and entitle their holders to
the same rights and obligations.

3.2.5.4
The Company has not issued, nor agreed to issue, any securities or other equity
or debt securities other than the Shares, nor any


15





--------------------------------------------------------------------------------








option or other right giving access directly or indirectly to the corporate
capital of the Company.
3.2.6
Transfer the Shares

The transfer of the Shares to the Purchaser in accordance with this Agreement
will not:
3.2.6.1
violate any Law or material Permit;

3.2.6.2
conflict with, or result in a breach of, or give rise to an event of default
under, or require the consent of a Person under, or - except as described in
Schedule 3.2.3.2 - enable a Person to terminate an agreement to which the
Company is a party;

3.2.6.3
result in the payment of any change of control indemnity as regards any of the
Contracts and/or trigger the early repayment of any loan or credit facility
granted to the Company; or

3.2.6.4
result in the Company losing the benefit of a material Permit, grant, or subsidy
which it enjoys at the date of this Agreement in which the Company operates.

3.2.7
Share Capital

Except for the Shares there is no share capital or other equity interest in the
Company issued or outstanding, or any subscriptions, options, warrants,
convertible securities, convertible bonds or other rights to acquire ownership
interests in the Company or other agreements obliging the Company to issue,
transfer or sell any of its share capital or other equity interest, or any
agreements, arrangements, covenants granting any Person any rights in the
Company similar to share capital or equity interests.
3.2.8
Articles of Association - Books and Records

All the terms of the articles of association of the Company have been duly
complied with by the Company.
All books, ledgers, accounts and other financial records of the Company are
up-to-date, complete, and have been kept properly, accurately and in substantial
compliance with all applicable Laws. All the transactions have been duly
represented in the books, ledgers, accounts and other financial records, if so
requested by the Law.
3.2.9
Interests in companies

The Company owns no share participations and ownership interests in any
subsidiary and it is not party to any joint venture.
3.2.10
Financial Statements

The Company’s audited statutory financial statement for the fiscal year ended
December 31, 2014, attached hereto as Schedule 3.2.7(A) (the

16





--------------------------------------------------------------------------------








“Annual Financial Statement”), have been prepared, in all respects in accordance
with the Accounting Principles.
All goods owned by the Company that are stored into the relevant third party
stock (magazzino presso terzi), as described in Schedule 3.2.7(B) hereto as of
the June 30, 2015, are validly owned free and clear from any Liens.
3.2.11
Compliance with Laws; Permits

The Company: (i) is in material compliance with all Laws applicable to the
Company; (ii) and (ii) is not, as of the date hereof, the subject of any written
notice from any Governmental Entity or any other Person alleging the violation
of any applicable Law; or the subject to any court order, injunction,
administrative order or decree arising under any Law.
3.2.12
Transactions with Affiliates

Attached under Schedule ‎3.2.9 is a true and complete list of open transactions
as of June 30, 2015, whose individual value exceed Euro 20,000, entered into the
ordinary course of business between the Company and its Affiliates.
3.2.13
Movables assets

All movable assets owned by the Company are validly owned free and clear from
any Liens. There are no financial leases, sale and lease-back agreements
concerning the Company’s movable assets.
Each moveable asset of the Company is: (i) legally and beneficially owned by the
Company; (ii) where capable of possession, in the possession of the Company; and
(iii) in reasonably good operating condition subject to ordinary tear and wear.
3.2.14
Real Property and Lease Contracts

The Company does not own nor has ever owned any real property.
Except for the lease Contracts listed in Schedule 3.2.11 (the “Leases”), the
Company is not a party to any Contract relating to the lease of real property.
The Leases are in full compliance with the applicable Law.
No Leases have been terminated for vacating or renegotiation and no rent reviews
are currently under negotiation or court review.
Any real property held under lease by the Company is held under a valid,
subsisting and enforceable Lease.
3.2.15
Employees

Schedule 3.2.12 contains a list, prepared with reference as at May 31, 2015, of
the employees of the Company (the “Employees”) including their position, job
title and type of Contract (whether full or part time or other).

17





--------------------------------------------------------------------------------








As at May 31, 2015 there are no employees, other than the Employees. No Employee
may successfully claim to be granted by the Company or an Affiliate of the
Company a different position, job title or type of employment Contract than
those included in the list.
Besides the individuals listed in Schedule 3.2.12, as of Closing Date the
Company has no other employees and there are no facts or circumstances under
which any individual may successfully claim to be an employee of the Company.
Unless otherwise specifically indicated in Schedule 3.2.12, the Company is not
party to any local or specific collective bargaining agreement.
All pension obligations towards all the Employees and former employees have been
materially fulfilled and all pension obligations are adequately reserved. The
Company has complied and complies in all material respects with relevant
employment Law applicable to the Employees and any trade union, staff
association or other body representing such Employees.
Termination payments, any deferred remuneration, allowances for leave of any
nature not taken, bonuses and gratuities, commissions and any other compensation
or allowances to be paid to Employees as well as severance pay and any other
compensation or benefits to be paid to agents have been properly allocated in
the books, records and ledgers of the Company as of March 31, 2015.
The Company has complied in all material respects with relevant applicable
employment Law, including with particular reference to the Legislative Decree
no. 81/2008 known as the Consolidated Law on health and safety protection of
employees in the workplace.
3.2.16
Litigation and compliance

Except as described in Schedule 3.2.13, on the date hereof there is no action,
proceeding or arbitration pending or, threatened against the Company in writing
received by the Company, and there is no action, proceeding or arbitration,
pending or, threatened in writing received by the Company, concerning matters of
social security and welfare contributions or employment law, which individual
value could not reasonably be expected to exceed Euro 10,000.
The Company is not a party to any agreement or arrangement which may materially
infringe applicable Italian or European competition Law.
3.2.17
Guarantees

Except as described in Schedule 3.2.14, there are no: (i) bank guarantees,
performance bonds or other securities issued by the Company; (ii) guarantees,
securities or mortgages, pledges, liens or other Liens established on the assets
of the Company, in order to secure obligations of the Company.
3.2.18
Insurance


18





--------------------------------------------------------------------------------








All of the insurance policies entered into by the Company are listed in Schedule
3.2.15.
The insurance policies are in full force and all current premiums to maintain
the same have been or will be paid when due. No claim is outstanding under any
of the Insurance Policies, and the Company duly filed and cultivated all claims
under any of the Insurance Policies, upon occurrence of the relevant insured
events.
3.2.19
Taxes

In relation to the obligations of the Company, vis-à-vis the Italian or foreign
authorities, for Taxes:
3.2.19.1
all Tax Returns delivered by the Company have been duly and timely presented to
the competent public authorities and have been prepared in compliance with the
relevant provisions of law and regulation;

3.2.19.2
all Taxes and tax penalties to be paid by the Company have been fully, duly and
timely paid by the relevant expiration date.

The Company has not been notified that any of its Tax Returns are presently
under audit and no claims have been raised by any tax authority in connection
with the Company’s Tax Returns.
3.2.20
Environmental Matters

The operations of the Company are in material compliance with applicable
Environmental Laws.
3.2.21
Permits

The Company possesses all material Permits necessary for the lawful conduct and
operation of its business as presently conducted and such Permits were obtained
in compliance with applicable Law. All the material Permits are valid and in
full force and effect and have not been challenged in writing. The Company has
complied in all material respects with such Permits.
3.2.22
Stock Options

The Company does not have in existence any share incentive scheme, share option
scheme, profit sharing scheme or stock option plan for any or all of its
Employees, Key Employees or directors, other than MRV’s equity incentive plans
as specified in Schedule 3.2.19.
3.2.23
Brokerage Fees and Costs

The Company has not engaged any investment banker, finder, broker or similar
agent, advisers with respect to the Transaction, which may give rise to any
salary, fee, brokerage fee, finder's fee, commission or similar liability being
incurred by the Purchaser or the Company.

19





--------------------------------------------------------------------------------








3.2.24
Intellectual Property

A complete list of any registered Intellectual Property owned by the Company is
set out under Schedule 3.2.21.
The Intellectual Property used by the Company in its business is all the
Intellectual Property necessary for the operation of the business of the Company
as conducted as of today and it will not be adversely affected by the
Transaction.
The Intellectual Property used by the Company in connection with its business as
of today is free from Liens.
The use by the Company of any Intellectual Property used in the Company's
business as of the date hereof does not infringe the Intellectual Property of
any other Person, and the Company has not received any written allegations of
infringement.
3.2.25
Information Technology and Data Protection

To the Seller’s Knowledge, there is no fact or matter which may materially
disrupt or interrupt or affect any computer hardware or software used in
connection with the business of the Company as of the date hereof. The Company
has not breached any data protection or privacy Laws.
3.2.26
Contracts

The Seller represents and warrants to the Purchaser as follows:
3.2.26.1
Schedule 3.2.23.1 lists all Contracts (other than Organizational Documents of
the Company, Leases and Contracts related to transactions with Affiliates or
Employee benefits and other labor matters) that are material to the business of
the Company as of the date hereof (collectively, “Material Contracts”).

3.2.26.2
The Material Contracts have been entered into at arm’s length.

3.2.26.3
Each of the Material Contracts is valid and in full force and effect and the
terms thereof have been complied with by the Company. To the Seller’s Knowledge,
there are no grounds for withdrawal, termination, rescission, avoidance or
repudiation of any of such Contracts. No notice of termination or of intention
to terminate has been received in respect of any of the Material Contracts.

3.2.26.4
None of the Material Contracts include a change of control clause except for
those listed under Schedule 3.2.23.4.

3.2.26.5
The Company is not party to any Contract or obligation which (i) is not in the
ordinary and usual course of business; (ii) is not commercially reasonable and,
in the reasonable opinion of the Seller, cannot be readily fulfilled or
performed by the Company without undue or unusual expenditure of money and
effort or


20





--------------------------------------------------------------------------------








(iii) provides non-competition clauses or similar restrictions to the ability of
the Company to conduct its business as currently conducted.
3.2.27
Decree 231/2001

3.2.27.1
Neither the Seller nor the Company nor their directors, consultants or employees
or, to the Seller’s Knowledge, other Persons that are under the supervision or
direction of the Company's directors and Key Employees, are or at any time have
engaged in any activity, practice or conduct which would constitute an offence
under Decree 231/2001.

3.3
Representations and Warranties relating to the Seller

3.3.6
Organization and Good Standing

Seller is a corporation duly incorporated, validly existing and in good standing
under the Laws of the State of Delaware. The Seller is not subject to any
insolvency proceedings. No order has been made, petition presented, meeting
convened or resolution passed for the winding up of the Seller. No
administrative receiver, receiver or receiver and manager has been appointed in
respect of the whole or any part of the assets of the Seller. No composition in
satisfaction of the debts of the Seller has been proposed, sanctioned or
approved.
3.3.7
Authorization

Seller has all requisite power and authority to execute and deliver this
Agreement, to perform its obligations hereunder and to consummate the
Transaction. The execution by Seller of this Agreement, the performance of its
obligations hereunder, and the consummation by Seller of the Transaction have
been duly authorized by all necessary corporate action, other than the
Stockholder Approval, and this Agreement has been duly executed and delivered by
Seller and, assuming due authorization and execution of this Agreement by
Purchaser, constitutes the legal, valid and binding obligation of Seller,
enforceable against Seller in accordance with its terms.
3.3.8
No Violations

The execution of this Agreement by Seller does not violate any Law or material
Permit and does not conflict with, or result in breach of, or give rise to an
event of default under, or require the consent of a Person under, or enable a
Person to terminate a Material Contract or any agreement to which Seller is
party.
3.3.9
Ownership of Shares

Seller is the sole owner of the Shares, which Shares constitute the entire
outstanding share capital of the Company, and will transfer and deliver to
Purchaser, at the Closing, valid title to the Shares free and clear of any
Liens.
3.3.10
Brokers and Finders


21





--------------------------------------------------------------------------------








There is no investment banker, broker, finder or other intermediary who has been
retained by or is authorized to act on behalf of Seller who is entitled to any
fee or commission from the Company or the Purchaser in connection with the
Transaction.
4.
Warranties of Purchaser

4.1
Purchaser hereby warrants to the Company that as of the date of this Agreement
and as of the Closing Date:

4.1.28
Organization and Good Standing

Purchaser is a corporation duly organized, validly existing and in good standing
under the Laws of Italy.
4.1.29
Authorization

Purchaser has all requisite power and authority to execute and deliver this
Agreement, to perform its obligations hereunder and to consummate the
Transaction. The execution by Purchaser of this Agreement, the performance of
its obligations hereunder and the consummation by Purchaser of the Transaction
have been duly authorized by all necessary action of Purchaser, and this
Agreement has been duly executed by Purchaser and, assuming the due
authorization and execution of this Agreement by Seller, constitutes the legal,
valid and binding obligation of Purchaser, enforceable against Purchaser in
accordance with its terms.
4.1.30
Governmental Filings - No Violations

4.1.30.1
No notices, reports, filings or other approvals are required to be made by
Purchaser with, nor are any consents, registrations, approvals, permits or
authorizations required to be obtained by Purchaser from, any Governmental
Entity in connection with the execution of this Agreement by Purchaser and the
consummation by Purchaser of the Transaction.

4.1.30.2
The execution of this Agreement by Purchaser does not violate any Law or
material Permit and does not conflict with, or result in breach of, or give rise
to an event of default under, or require the consent of a Person under, or
enable a Person to terminate the Agreement. The Purchaser represents and
warrants that the Transaction does not trigger any mandatory merger control
filing on the basis of any applicable antitrust Laws.

4.1.31
Available Funds

The Purchaser has, and will have at Closing, sufficient funds available to
consummate the Transaction.
5.
Covenants of Seller

Seller covenants and agrees with Purchaser that, at all times from and after the
date hereof until the Closing and, with respect to any covenant or agreement by
its terms to be performed in whole or in part after the Closing, for the period
specified therein or, if

22





--------------------------------------------------------------------------------








no period is specified therein, indefinitely, Seller will comply with all
covenants and provisions of this Section 5, except to the extent Purchaser may
otherwise consent in writing.
5.1
Seller Stockholders’ Meeting

Seller shall duly call, give notice of, convene and hold an annual or special
meeting of Seller’s stockholders (the “Seller Stockholders’ Meeting”) as
promptly as reasonably practicable following the date hereof (it being
understood that Seller’s current intention is to use commercially reasonable
efforts to hold such meeting on or before November 30, 2015) for the purpose of,
inter alia, voting upon the approval of the Transaction. The Seller shall,
through the Seller Board (or a duly authorized committee thereof), but subject
to the right of the Seller Board to make a Seller Adverse Recommendation Change
pursuant to Section 5.2, recommend to its stockholders that the Stockholder
Approval be given at the Seller Stockholders’ Meeting (the “Seller Board
Recommendation”). Subject to any fiduciary obligations of Seller’s officers and
directors, and subject to the provisions of Section 5.2, Seller shall take all
lawful action to have the Transaction be approved by the requisite vote of
Seller’s stockholders (such approval, the “Stockholder Approval”).
5.2
Solicitation; Change in Recommendation

5.2.1
Except as otherwise permitted by this Agreement, the Seller agrees that it
shall, and shall cause its subsidiaries, directors, officers and employees to,
and shall instruct its other Representatives to, immediately cease all existing
discussions or negotiations with any Person conducted heretofore with respect to
any Takeover Proposal. Except as otherwise permitted by this Agreement, from the
date hereof until the earlier of the Closing Date or the date, if any, on which
this Agreement is terminated pursuant to Section 10.1, the Seller shall not, and
shall cause its subsidiaries, directors and officers not to, and shall instruct
its other Representatives not to, directly or indirectly, (i) solicit, initiate,
knowingly encourage or knowingly facilitate any Takeover Proposal or the making
or consummation thereof or (ii) enter into, or otherwise participate in any
discussions (except to notify such Person of the existence of the provisions of
this Section 5.2) or negotiations regarding, or furnish to any Person any
non-public material information in connection with, any Takeover Proposal.

5.2.2
Notwithstanding anything to the contrary contained in this Agreement, if at any
time on or after the date hereof and prior to obtaining the Stockholder
Approval, the Seller or any of its subsidiaries, or any of its or their
respective Representatives, receives a bona-fide Takeover Proposal from any
Person or group of Persons, which Takeover Proposal did not result from a breach
of this Section 5.2, the Seller, the Seller Board (or a duly authorized
committee thereof) and their Representatives may engage in negotiations and
discussions with, and furnish any information and other access to, any Person
making such Takeover Proposal and any of its Representatives or potential
sources of financing if the Seller Board (or duly authorized committee thereof)
determines in good faith, after consultation with the Seller’s outside legal and
financial advisors, that such Takeover Proposal is or could reasonably be
expected to lead to a Superior Proposal and that not taking such action would
reasonably be expected to be inconsistent with its fiduciary duties under
applicable Law; provided that prior to furnishing


23





--------------------------------------------------------------------------------








any material non-public information to any such Person, the Seller receives from
the Person making such Takeover Proposal a customary confidentiality agreement.
The Seller will promptly notify Purchaser in writing of the receipt of any such
Takeover Proposal and communicate the material terms of any such Takeover
Proposal to Purchaser and will, upon request, keep Purchaser reasonably apprised
of the status of any such Takeover Proposal (but in any event upon a change in
the price or any material terms thereof). The Seller shall promptly provide to
Purchaser any non-public information concerning the Company that is provided to
such Person (to the extent such information was not previously provided to
Purchaser or its Representatives).
5.2.3
Except as otherwise provided in this Agreement, the Seller Board shall not
(i)(A) withdraw or modify, or publicly propose to withdraw or modify, in a
manner adverse to Purchaser, the Seller Board Recommendation or (B) approve or
recommend, or publicly propose to approve or recommend, to the stockholders of
the Seller a Takeover Proposal (any action described in this clause (i) being
referred to as a “Seller Adverse Recommendation Change”) or (ii) authorize the
Seller or any of its subsidiaries to enter into any letter of intent, merger,
acquisition or similar agreement with respect to any Takeover Proposal (other
than a customary confidentiality agreement).

5.2.4
Notwithstanding anything to the contrary in this Agreement, the Seller Board (or
a duly authorized committee thereof) may make a Seller Adverse Recommendation
Change in response to either (x) a Superior Proposal or (y) an Intervening Event
(and, solely with respect to a Superior Proposal, terminate this Agreement
pursuant to Section 10.1.5), if:

5.2.4.5
the Seller Board (or a duly authorized committee thereof) determines in good
faith, after consultation with its outside legal counsel, that the failure to
take such action would reasonably be expected to be inconsistent with its
fiduciary duties under applicable Law (after taking into account all adjustments
to the terms of this Agreement that may be offered by Purchaser pursuant to this
Section 5.2.4);

5.2.4.6
solely with respect to a Superior Proposal: (A) the Seller provides Purchaser
prior written notice of its intent to make any Seller Adverse Recommendation
Change or terminate this Agreement pursuant to Section 10.1.5, together with a
copy of the acquisition agreement (and any other relevant transaction documents)
with respect to such Superior Proposal, if any, at least three (3) Business Days
prior to taking such action, to the effect that the Seller Board has received a
Superior Proposal and, absent any revision to the terms and conditions of this
Agreement, the Seller Board has resolved to effect a Seller Adverse
Recommendation Change or to terminate this Agreement pursuant to Section 10.1.5,
which notice shall specify the basis for such Seller Adverse Recommendation
Change or termination, including the material terms of the Superior Proposal (a
“Notice of Superior Proposal”) (it being understood that such Notice of Superior
Proposal shall not in


24





--------------------------------------------------------------------------------








itself be deemed a Seller Adverse Recommendation Change and that any material
revision or amendment to the terms of such Superior Proposal shall require a new
notice and, in such case, all references to three (3) Business Days in this
Section 5.2.4 shall be deemed to be one (1) Business Day), (B) during such three
(3) Business Day period, if requested by Purchaser, the Seller shall have made
its Representatives reasonably available to discuss with Purchaser’s
Representatives any proposed modifications to the terms and conditions of this
Agreement so that such Takeover Proposal would cease to constitute a Superior
Proposal, (C) Purchaser has not, within such three (3) Business Day period, made
a written, binding and irrevocable offer capable of being accepted by the Seller
to alter the terms or conditions of this Agreement such that such Takeover
Proposal would cease to constitute a Superior Proposal and (D) the Seller Board,
after taking into account any modifications to the terms of this Agreement and
the Transaction agreed to by Purchaser after receipt of such notice, continues
to believe that such Takeover Proposal constitutes a Superior Proposal; and
5.2.4.7
solely with respect to any Intervening Event: (A) at least three (3) Business
Days before making a Seller Adverse Recommendation Change with respect to such
Intervening Event, the Seller notifies Purchaser in writing of its intention to
do so, specifies the reasons therefor and provides a description of such
Intervening Event; and (B) if Purchaser makes a written, binding and irrevocable
offer capable of being accepted by the Seller during such three (3) Business Day
period to alter the terms or conditions of this Agreement, the Seller Board,
after taking into consideration the adjusted terms and conditions of this
Agreement as proposed by Purchaser, continues to determine in good faith (after
consultation with outside counsel) that the failure to make such Seller Adverse
Recommendation Change would reasonably be expected to be inconsistent with its
fiduciary duties under applicable Law.

5.2.5
Nothing contained in this Agreement shall prohibit the Seller or the Seller
Board (or a duly authorized committee thereof) from (i) taking and disclosing to
the stockholders of the Seller a position contemplated by Rule 14e-2(a) under
the Exchange Act or making a statement contemplated by Item 1012(a) of
Regulation M-A or Rule 14d-9 under the Exchange Act, (ii) making any disclosure
to the stockholders of the Seller if the Seller Board (or a duly authorized
committee thereof) determines in good faith, after consultation with its outside
legal counsel, that the failure to make such disclosure would be reasonably
likely to be inconsistent with applicable Law, (iii) informing any Person of the
existence of the provisions contained in this Section 5.2 or (iv) making any
“stop, look and listen” communication to the stockholders of the Seller pursuant
to Rule 14d-9(f) under the Exchange Act (or any similar communication to the
stockholders of the Seller). No disclosures under this Section 5.2.5 shall be,
in themselves, a breach of this Section 5.2 or a basis for Purchaser to
terminate this Agreement pursuant to Section 10.


25





--------------------------------------------------------------------------------








5.2.6
Notwithstanding this Section 5.2 or any other provision of this Agreement to the
contrary, at any time prior to the receipt of Stockholder Approval, the Seller
Board (or a duly authorized committee thereof) may grant a waiver or release
under, or determine not to enforce any standstill agreement of the Seller if the
Seller Board (or a duly authorized committee thereof) determines in good faith
(after consultation with outside legal counsel) that the failure to take such
action would reasonably be expected to be inconsistent with its fiduciary duties
under applicable Law; provided, however, that the Seller shall give Purchaser
notice of the grant by the Seller Board (or a duly authorized committee thereof)
at least 24 hours before granting any such waiver or release.

5.2.7
As used in this Agreement, “Takeover Proposal” shall mean any bona fide inquiry,
proposal or offer from any Person (other than Purchaser and any of its
Affiliates) or “group” (as such term is defined in the Exchange Act) to purchase
or otherwise acquire, in a single transaction or series of related transactions,
(i) assets of the Company (excluding sales of assets in the ordinary course of
business) that account for 20% or more of the Company’s consolidated assets
(based on the fair market value thereof) or from which 20% or more of the
Company’s revenues or earnings on a consolidated basis are derived, (ii) 20% or
more of the outstanding Company common stock pursuant to a merger, consolidation
or other business combination, sale of shares of capital stock, tender offer,
exchange offer or similar transaction, or (iii) 20% or more of the outstanding
Seller common stock pursuant to a merger, consolidation or other business
combination, sale of shares of capital stock, tender offer, exchange offer or
similar transaction.

5.2.8
As used in this Agreement, “Superior Proposal” shall mean any bona fide written
Takeover Proposal on terms which the Seller Board (or a duly authorized
committee thereof) determines in good faith, after consultation with the
Seller’s outside legal counsel and independent financial advisors, to be more
favorable to the Seller or the holders of Seller common stock than the
Transaction (after taking into account any revisions to this Agreement set forth
in any written, binding and irrevocable offer by Purchaser capable of being
accepted by the Seller), taking into account, to the extent applicable, the
legal, financial, regulatory and other aspects of such proposal and this
Agreement that the Seller Board considers relevant; provided that for purposes
of the definition of Superior Proposal, the references to “20%” in the
definition of Takeover Proposal shall be deemed to be references to “50%.”

5.2.9
As used in this Agreement, “Intervening Event” shall mean an event, development
or change in circumstance that was not actually known to the Seller Board prior
to the execution of this Agreement (or if so known, the consequences of which,
when taken together with all other events, developments or circumstances then
known, were not actually known or reasonably foreseeable based on information
actually known to the members of the Seller Board as of the date of this
Agreement), which event, development or change in circumstance, or any
consequence thereof, becomes known to the Seller Board prior to the receipt of
the Stockholder Approval; provided, that in no event shall the receipt,
existence or terms of a Takeover Proposal or any matter relating thereto or
consequence thereof constitute an Intervening Event.


26





--------------------------------------------------------------------------------








5.3
Access to Information by Purchaser and Purchaser’s Financing Sources

Seller shall, and shall cause the Company to, (a) provide Purchaser and any
Person who is considering providing financing to Purchaser to finance all or any
portion of the Purchase Price and their respective officers, directors,
employees, agents, counsel, accountants, financial advisors, consultants and
other representatives (together “Representatives”) with access, upon reasonable
prior notice and during normal business hours, to such officers, employees,
agents and accountants of the Company and their assets and books and records as
are reasonably necessary to conduct its investigation, and (b) furnish Purchaser
and such other Persons with such information and data concerning the business
and operations of the Company as Purchaser or any of such financing providers or
Representatives reasonably may request in connection with such investigation.
Notwithstanding anything to the contrary in this Agreement, neither Seller nor
the Company shall be required to disclose any information to Purchaser if such
disclosure would, in Seller's reasonable discretion (x) cause significant
competitive harm to Seller, the Company and their respective businesses if the
transactions contemplated by this Agreement are not consummated; (y) jeopardize
any attorney-client or other privilege; or (z) contravene any applicable and
mandatory Law, fiduciary duty or binding agreement entered into prior to the
date of this Agreement.
Prior to the Closing, without the prior written consent of Seller, which may be
withheld for any reason, Purchaser shall not contact any suppliers to, or
customers of, the Company (except for contact made in the Purchaser’s ordinary
course of business) and Purchaser shall have no right to perform invasive or
subsurface investigations of the Companies’ leased real property.
Purchaser shall, and shall cause its Representatives to, abide by the terms of
the confidentiality agreement dated as of April 7, 2015, by and between
Purchaser and Seller (the “Confidentiality Agreement”), with respect to any
access or information provided pursuant to this Section 5.3.
5.4
Conduct of Business

Seller, in the period between the date hereof and the Closing Date, shall cause
the Company to conduct business only in the ordinary course consistent with past
practice. Except as contemplated by this Agreement or as required to complete
the Transaction, Seller shall:
5.4.1
use all commercially reasonable efforts to preserve its business organization
intact and maintain its existing relations and goodwill with customers,
suppliers and employees;

5.4.2
continue all planned sales, marketing and promotional activities relating to the
business and operations of the Company, which are consistent with past practice;

5.4.3
not amend the Organizational Documents of the Company;

5.4.4
not (i) authorize, issue, sell or otherwise dispose of any shares of or any
other securities with respect to the Company, or modify or amend any right of
any holder of outstanding shares of the Company; (ii) transfer, sell, dispose of
or encumber any portion of its assets, other than purchases and sales of
inventory in the ordinary course of business; or (iii) incur any


27





--------------------------------------------------------------------------------








Indebtedness or issue any debt securities or guarantee or endorse the
obligations of any Person in each case, with respect to sub-clause (i) through
(iii), other than in the ordinary course of business and consistent with past
practice; provided that the Company shall retain the right (x) to utilise the
full extent of its factoring capacity, (y) to obtain and draw under the bank
loan facilities referred to by Section 5.5, and (z) distribute dividends to the
Seller;
5.4.5
other than as may be required by applicable Law or in the ordinary course of
business, not (i) increase the compensation payable or to become payable to
Employees and/or Key Employees; (ii) grant any rights to severance or
termination pay to, or enter into any employment or severance agreement with any
Employee and/or Key Employee other than pursuant to arrangements previously
entered into as set forth in Schedule 5.4.5; or (iii) establish, adopt, enter
into or amend, any collective bargaining agreement or Employee/Key Employee
benefit;

5.4.6
except in the ordinary course of business or in connection with factoring
arrangements, not (i) enter into any Contract which is material to the Company,
or (ii) amend or terminate any Material Contract;

5.4.7
not acquire by merger, consolidation, acquisition of assets or equity interests
or any similar transaction any corporation, partnership, limited liability
company or other business organization or all or substantially all of the assets
of any such entity;

5.4.8
not settle or comprise any material claim or litigation;

5.4.9
except in the ordinary course of business, consistent with past practice, not
permit any change in (i) any pricing, investment, accounting, financial
reporting, inventory, credit, allowance or Tax practice or policy of the
Company, or (ii) any method of calculating any bad debt, contingency or other
reserve of the Company for accounting, financial reporting or Tax purposes, or
(iii) its policies and practices relating to the terms and conditions of its
account receivables and payables;

5.4.10
except as otherwise permitted hereunder or in order to effect the transactions
contemplated hereby, not enter into any Contract or amend or modify any existing
Contract with Seller or any of its Affiliates or any officer or director of
Seller or its Affiliates, and not engage in any transaction outside the ordinary
course of business consistent with past practice or not on an arm’s-length basis
with any such Person.

5.5
Repayment of intercompany debt

The Seller undertakes that it will use its reasonable best efforts on or before
Closing Date to cause any debt of the Company owing to the Seller or its
Affiliates, including interest and fees, to be repaid in full by the Company;
provided that in the event that any such debt remains unpaid as of the Closing
Date, the Seller (i) undertakes to extend the term of the debt until 1 year
after the Closing Date (ii) agrees that the aggregate interest rate applicable
to the loan shall not be higher than 2% (two percent) as from the Closing Date
until maturity date and (iii) hereby waives any right Seller may have to oppose
in its capacity as the Company’s creditor the merger of the Company with any

28





--------------------------------------------------------------------------------








of the Purchaser or its Affiliates, provided that the successor entity to the
Company assumes the Company’s obligations under the Intercompany Note. Subject
to (i), (ii) and (iii) being complied with by the Seller, the Purchaser agrees
to cause that the intercompany debt owing by the Company to the Seller and its
Affiliates is fully repaid within 1 year from the Closing Date. The Parties
acknowledge that the Company may borrow a maximum amount of Euro 4,050,000 (four
million fifty thousand), plus an amount equal to accrued interest thereon, for
the purposes of repaying the Intercompany Note (or the debt used to repay the
Intercompany Note) by (i) drawing under any of the Company’s bank loan
facilities in place as of the date hereof or (ii) obtaining and drawing under an
unsecured bank loan facility or facilities having a maximum term of 4 (four)
years and accruing interest at a rate not higher than the prevailing commercial
rate for loans of this type. In addition, the Company may draw down on its
factored accounts receivable under the Company’s factoring facility to repay the
Intercompany Note. For the avoidance of doubt the debt under the mentioned bank
loan facilities and factoring facilities (to the extent the Factoring Threshold
is exceeded) shall fall under sub-clause (iv) of the definition of “Net
Financial Position” and be considered as debt.
5.6
Use of Tecnonet name

No rights of whatever nature related to the use of the name “Tecnonet” will be
retained by Seller after Closing. After the Closing Date, Seller and its
Affiliates shall not use, directly or indirectly, such name individually or in
conjunction with other names in any corporate names, trademarks or similar
manner.
5.7
Notification

From the date hereof to the Closing Date, Seller shall notify Purchaser in
writing of the existence or happening of any fact, event or occurrence which to
the Seller’s Knowledge would cause any of the Representations and Warranties set
forth in Section 3 not to be true and correct in all respects.
5.8
Non-competition

For a period of 5 (five) years from the Closing Date, the Seller undertakes to
refrain from: (i) engaging in any business activities in Italy within the
Business Field; (ii) soliciting or attempting to solicit, diverting or hiring
away any person employed by the Company or diverting any customer of the Company
within the Business Field. For the removal of doubt, this Section 5.8 shall not
apply to any Affiliates of the Seller, other than Persons that are Affiliates of
the Seller as of the date of the Closing.
6.
Covenants of Purchaser

Purchaser covenants and agrees with Seller that Purchaser will comply with all
covenants and provisions of this Section 6, except to the extent Seller may
otherwise consent in writing.
6.1
Use of MRV name

No rights of whatever nature related to the use of the name “MRV” will be
retained by Purchaser or the Company after Closing.
6.2
Access to Information after Closing


29





--------------------------------------------------------------------------------








6.2.1
Purchaser shall use its best efforts to provide reasonable access to Seller or
its representatives to the books, documents, data and information of the Company
during normal business hours, insofar as such information is required or
relevant to protect the legitimate interests of Seller, particularly in
connection with Italian or United States taxation matters, any requests for or
obligations to provide information to the United States Securities and Exchange
Commission, or in connection with the requirements of applicable Law, legal
disputes with third parties, or for evaluation of and in response to possible
claims under this Agreement. If Seller makes use of this right of access, Seller
shall (i) reimburse the Company for all reasonable expenses incurred in
connection with such access and inspection of documents and (ii) keep such
information, as well as any other information acquired during such inspections,
confidential in accordance with Section 5.3.

6.2.2
In connection with any reasonable business purpose, including (i) in response to
the request or at the direction of a Governmental Entity, (ii) the preparation
of Tax Returns, (iii) the determination of any matter relating to the rights or
obligations of Seller under this Agreement; and (iv) taxation matters, any
requests for or obligations to provide information to the United States
Securities and Exchange Commission, or in connection with compliance with any
Laws applicable to Seller, legal disputes with third parties, or for evaluation
of and in response to possible claims under this Agreement, subject to any
applicable Law and subject to any applicable privileges (including the
attorney-client privilege and any confidentiality obligations towards third
parties), upon reasonable prior written notice, the Purchaser shall use
commercially reasonable efforts to cause the Company to: (A) provide Seller and
its representatives information with respect to the Company for periods prior to
Closing Date, (B) afford Seller and its representatives reasonable access,
during normal business hours, to the offices, properties, books, data, files,
information and records of the Company, and (C) make available to Seller and its
representatives the Company employees and outside auditors whose assistance,
expertise, testimony, notes and recollections or presence is necessary at their
workplace or otherwise to assist Seller or its affiliates in connection with any
of the purposes referred to above; provided, however, that the foregoing would
not in the reasonable judgment of the Purchaser result in any disclosure of any
trade secrets or violate any of its obligations with respect to confidentiality,
that such access shall not unreasonably interfere with the business or
operations of the Company, that Seller and its representatives keep such
information confidential. Notwithstanding anything to the contrary in this
Agreement, neither Purchaser nor, after Closing, the Company shall be required
to disclose any information to Seller if such disclosure would contravene any
applicable Law.

6.2.3
Seller shall have the right to retain copies of all books and records of the
Company relating to periods ending on or prior to the Closing Date subject to
compliance with applicable law. Seller shall keep such documents confidential.
The Purchaser agrees that, from and after the Closing Date, with respect to all
original books and records of the Company, the Purchaser will (and will cause
the Company to) (i) comply in all material respects with applicable law relating
to the preservation and retention of records and (ii) apply preservation and
retention policies that are no less stringent than those generally applied by
the Purchaser.


30





--------------------------------------------------------------------------------








6.2.4
In addition, the Purchaser shall use its best effort to deliver to Seller, no
later than the earlier of 21 days after Closing Date or 10 days after the end of
the fiscal quarter in which the Closing Date takes place, a reporting package
using the regular monthly reporting package used by the Company to report its
financial results to Seller, except that the balance sheet data will be as of
the Closing Date and the statement of operations data will be for the period
then ended.

6.3
Employees; Benefit Plans

6.3.11
During the period commencing at the Closing and ending on the date which is 6
(six) months from the Closing (or if earlier, the date of the employee's
termination of employment with the Company), Purchaser shall and shall cause the
Company to provide each Employee who remains employed immediately after the
Closing (“Company Continuing Employee”) with: (i) base salary or hourly wages
which are no less than the base salary or hourly wages provided by the Company
immediately prior to the Closing; (ii) target bonus opportunities (excluding
equity-based compensation), if any, which are no less than the target bonus
opportunities (excluding equity-based compensation) provided by the Company
immediately prior to the Closing; (iii) retirement and welfare benefits that are
no less favorable in the aggregate than those provided by the Company
immediately prior to the Closing; and (iv) severance benefits that are no less
favorable than the practice, plan or policy in effect for such Company
Continuing Employee immediately prior to the Closing. The foregoing does not
limit the ability of the Company to dismiss for just cause or justified reason,
subjective or objective, accept the resignation of, implement a collective
dismissal procedure or offer incentives to leave to, the Company Continuing
Employees.

6.3.12
This Section 6.3 shall be binding upon and inure solely to the benefit of each
of the parties to this Agreement, and nothing in this Section 6.3, express or
implied, shall confer upon any other Person any rights or remedies of any nature
whatsoever under or by reason of this Section 6.3. Nothing contained herein,
express or implied, shall be construed to establish, amend or modify any benefit
plan, program, agreement or arrangement. The parties hereto acknowledge and
agree that the terms set forth in this Section 6.3 shall not create any right in
any Employee or any other Person to any continued employment with the Company,
Purchaser or any of their respective Affiliates or compensation or benefits of
any nature or kind whatsoever.

7.
Additional Covenants of Seller and Purchaser

The Parties further covenant and agree that they will comply with all covenants
and provisions of this Section 7, except to the extent the other Party may
otherwise consent in writing.
7.1
Publicity

Seller and Purchaser shall consult with each other prior to issuing of the first
press releases or otherwise making the first public announcement with respect to
the

31





--------------------------------------------------------------------------------








Transaction and prior to making any the first filing with any third party and/or
any Governmental Entity
7.2
Other Actions

7.2.13
Purchaser and Seller shall cooperate with each other and use commercially
reasonable efforts to take or cause to be taken all actions, and do or cause to
be done all things, necessary, proper or advisable on its part under this
Agreement and applicable Law to consummate the Transaction, including preparing
and submitting as promptly as practicable all documentation to effect all
necessary notices, reports, submissions and other filings.

7.2.14
In furtherance and not in limitation of the foregoing, each of Purchaser and
Seller shall (i) execute and deliver, or cause to be executed and delivered,
such documents and other instruments and take, or cause to be taken, such
further actions as may be reasonably required to carry out the provisions of
this Agreement and give effect to the Transaction, and (ii) refrain from taking
any actions that could reasonably be expected to impair, delay or impede the
Closing.

8.
Conditions to Closing

8.1
Conditions to Obligations of Purchaser

The obligations of Purchaser to consummate the Transaction are also subject to
the satisfaction or waiver by Purchaser, as the case may be, on or prior to the
Closing Date, of the following conditions:
8.1.14.1
Seller shall have performed in all material respects all obligations required to
be performed by Seller under this Agreement at or prior to the Closing.

8.1.14.2
Seller shall have obtained the Stockholder Approval.

8.1.14.3
The Seller’s Representations and Warranties shall be true and correct in all
respects (in the case of any representation or warranty qualified by
materiality) or in all material respects (in the case of any representation or
warranty not qualified by materiality) as of Closing Date.

8.1.14.4
From the date of this Agreement, there shall not have occurred any Material
Adverse Effect.

8.2
Conditions to Obligations of Seller

The obligations of Seller to consummate the Transaction are also subject to the
satisfaction or waiver by Seller, as the case may be, on or prior to the Closing
Date, of the following conditions:
8.2.1.8
Purchaser shall have performed in all material respect all obligations required
to be performed by Purchaser under this Agreement at or prior to the Closing.


32





--------------------------------------------------------------------------------








8.2.1.9
Seller shall have obtained the Stockholder Approval.

8.2.1.10
The Purchaser’s Representations and Warranties shall be true and correct in all
respects (in the case of any representation or warranty qualified by
materiality) or in all material respects (in the case of any representation or
warranty not qualified by materiality) as of Closing Date.

(the items above under Sections 8.1 and 8.2 above, hereinafter, collectively,
the “Conditions Precedent”, and each a “Condition Precedent”).
8.3
Disclosure and cooperation

The Parties undertake to disclose in writing to each other anything which will
or reasonably may be expected to prevent any of the Conditions Precedent from
being satisfied promptly after it comes to their notice.
The Seller shall promptly provide any assistance and cooperation which the
Purchaser may reasonably request for the purpose of verifying that any Condition
Precedent has been actually met.
8.4
Waiver

The Conditions Precedent under Section 8.1 have been provided to the benefit of
the Purchaser only, which is entitled to waive any of such Conditions Precedent.
The Conditions Precedent under Section 8.2 have been provided to the benefit of
the Seller only, which is entitled to waive any of such Conditions Precedent.
For the sake of clarity, it is agreed and understood that the waiver of any
Condition Precedent by the Party entitled to do so pursuant to this Agreement
and the consequent consummation of the Closing shall not be regarded as a waiver
of any rights, remedies or actions which the Party waiving such Condition
Precedent may be entitled to pursuant to this Agreement and/or the Law.
9.
Indemnification

9.1
General Indemnification

9.1.2
Seller shall indemnify Purchaser and/or the Company, as the case may be, in
respect of, and hold them harmless from and against, any Loss suffered by the
Purchaser and the Company for breach by the Seller of the Representations and
Warranties or for breach of any other obligations provided for in this
Agreement.

9.1.3
Notwithstanding the foregoing, the Purchaser shall use its best efforts to
prevent and mitigate any Loss it may incur as a consequence of the breaches
referred to above. The Seller shall not be liable should a Loss be, in whole or
in part, the result of an act or omission of the Purchaser or the Company
committed after the Closing Date.


33





--------------------------------------------------------------------------------








9.1.4
No Person, other than the Purchaser and/or the Company, as the case may be, will
be entitled to make a claim under this Agreement, nor will damages be calculated
by reference to a Loss suffered by any Person other than the Purchaser and/or
the Company, as the case may be.

9.1.5
Any payment made by the Seller hereunder shall be deemed as a reduction of the
Purchase Price. No interest shall accrue on payments to be made by the Seller
hereunder until the due date.

9.1.6
Notwithstanding anything to the contrary contained in this Agreement, no amounts
of indemnity pursuant to Section 9.1.1 shall be payable as a result of any claim
in respect of a Loss:

9.1.6.1
unless, with respect to any claim (including claims relating to substantially
the same factual circumstances), such claim involves Losses in excess of Euro
10,000 (ten thousand);

9.1.6.2
unless and until Purchaser has suffered, incurred, sustained or become subject
to Losses in excess of 1% (one percent) of the Purchase Price in the aggregate,
provided that once such threshold has been reached, the Seller will be liable
for the whole amount and not only for the excess; and

9.1.6.3
if Purchaser has received payments in respect of Losses of an amount equal to
20% (twenty percent) of the Purchase Price in the aggregate,

it being understood that the above limitations will not apply to the
Representations and Warranties under Sections 3.2.1, 3.2.2, 3.2.4, 3.3.1, ‎3.3.2
and ‎3.3.4
9.1.7
The Parties agree that:

9.1.7.1
in case the Loss is tax deductible, then the liability of the Seller shall be
limited to the amount of the Loss, less the tax deduction which will be realized
by the Purchaser or the Company;

9.1.7.2
the Seller will not be liable in respect of any Loss, to the extent that it
arises or is increased or extended as a result of an increase in the rates of
taxes or any change in Tax practice occurring after Closing;

9.1.7.3
the Seller shall not be liable in respect of any Loss, to the extent that it
arises as a result of a change in the Law or in any regulation requirement or
code of conduct of any Governmental Authority and any change in any accounting
policy;

9.1.7.4
the Seller will not be responsible for Losses if, and to the extent that, the
relevant amount is recoverable by the Purchaser or the Company from their
respective insurers;


34





--------------------------------------------------------------------------------








9.1.7.5
should the Company benefit from the receipt of contingent income of any other
contingent assets, of any kind whatsoever in connection with or resulting from a
Loss, then the liability of the Seller will be further reduced by the
corresponding amounts;

9.1.7.6
the Seller will not be liable to the extent that a claim relates to a liability
that is contingent only, unless and until such contingent liability becomes an
actual liability or until it is finally adjudicated (including by way of a
decision that although not final, is provisionally enforceable); in this
respect, notwithstanding anything to the contrary herein, any Third Party Claim
including a payment request will considered as an actual Loss if an order or a
decision is issued by a Governmental Authority which is enforceable (including
provisionally), in which case the Loss shall be indemnified by the Seller before
the date on which the payment to the third party by the Company or the Purchaser
becomes due;

9.1.7.7
the Seller shall not have any liability under any provision of the Agreement for
any damages which are not direct and immediate, within the meaning of article
1223 of the Civil Code (including punitive damages);

9.1.7.8
the Purchaser is not entitled to recover more than once in respect of any matter
giving rise to a claim; and

9.1.7.9
no tax gross up shall be made on payments to be made hereunder by the Seller to
the Purchaser, even if they are taxable in the hands of the Purchaser.

9.1.8
The Purchaser shall use all its best efforts, at its sole expense and as
requested by the Seller, to pursue any and all rights to reimbursement, recovery
or indemnification with respect to all Losses for which it is entitled pursuant
to any Contract (other than insurance policies) executed by it or by the Company
with any Person, or pursuant to the extra contractual liability of any Person.

9.1.9
If the Seller pays to the Purchaser an amount in discharge of a Loss and the
Purchaser subsequently recovers from a third party a sum which is attributable
to the subject matter of the Claim, the Purchaser shall promptly pay to the
Seller an amount equal to all amounts recovered, up to the aggregate amount thus
paid by the Seller.

9.1.10
Notwithstanding anything to the contrary herein, the Parties acknowledge and
agree that all qualifications in the Representations and Warranties as to
“materiality” shall be disregarded following the Closing, including for the
purposes of determining (i) whether or not there is a breach of, or any
inaccuracy or misrepresentation with respect to, any representation or warranty
for which indemnification would be available under Section 9 and (ii) the amount
of any Losses to be indemnified.    

9.2
Handling of Claims


35





--------------------------------------------------------------------------------








9.2.1
If any event occurs which could give rise to the Seller’s liability under this
Agreement, the Purchaser shall deliver to the Seller a written claim in relation
to such event as promptly as practicable and in any event within and no later
than 15 (fifteen) Business Days following the date on which the Purchaser or the
Company became aware of such event and shall provide all reasonable particulars
thereof, indicating the provision of this Agreement which have been allegedly
breached. Should the Purchaser fail to timely deliver such claim to the Seller,
the Purchaser, in any case, shall not lose its right to compensation. The Seller
agrees to respond to the Purchaser within 15 (fifteen) Business Days as of the
date of receipt of the claim, to challenge the Indemnification claim, it being
understood that failure to timely respond may not be considered as acceptance of
the Claim, and the Purchaser will be considered free to commence or continue the
relevant litigation.

In case of written claim relating to an action or a claim by any third party
against the Company (the “Third Party Claim”), the Seller shall have the right
to participate and, to the maximum extent permitted by Law, join, at its own
cost, by counsel or counsels chosen by the Seller, in the defence against any
Third Party Claim and the Purchaser shall provide the Seller with any necessary
or useful assistance and information in connection therewith. The Purchaser
shall in any case properly and diligently defend, and shall cause the Company to
properly and diligently defend, any claim, suit, action or proceeding however
related to such Third Party Claim.
Unless the Seller acknowledges its indemnification liability vis-à-vis the
Purchaser and the Company in relation to the part of a Third Party Claim that
relates to a potential breach by the Seller of a warranty under this Agreement,
the Purchaser shall have the exclusive right to take the final decision with
reference to the defence of such Third Party Claim. In case of Third Party
Claims, the indemnification payment shall be made by the Seller upon Purchaser's
payment request in case of payments required under decisions of any Governmental
Entities (including Courts and arbitration panels or similar bodies having
jurisdiction on the Company), even if not yet final, to the extent that such
decisions are enforceable (esecutive), and it being further understood that if
the Purchaser is required to make a payment to a third party thereunder the
Seller shall make the payment before the relevant payment to be made by the
Purchaser becomes due (in accordance with the instructions provided by the
Purchaser).
9.2.2
On condition that the Seller has acknowledged its indemnification liability
vis-à-vis the Purchaser and the Company in relation to a Third Party Claim, if a
firm offer is made to the Company or to the Purchaser to settle any Third Party
Claim which the Purchaser (or the Company), but not the Seller, is willing to
accept, the Purchaser and/or the Company (as the case may be) shall be free to
enter into such settlement, at their own expense, it being understood that the
Seller shall be relieved of any liability in connection thereof.

9.2.3
If a firm offer is made to the Company or to the Purchaser to settle any Third
Party Claim which the Seller, but not the Purchaser, is willing to accept, the
Purchaser and/or the Company (as the case may be) shall be free not to enter
into such settlement and to commence or continue the relevant litigation, at
their own expense, it being understood that the liability of the Seller in


36





--------------------------------------------------------------------------------








connection thereof, in case of success of the Purchaser and/or the Company in
the relevant litigation, shall be equal to what provided by the relevant Court
decisions.
9.3
Survival

9.3.1
The warranties (including the Representations and Warranties), covenants and
agreements of Seller and Purchaser contained in this Agreement will survive the
Closing:

9.3.1.1
Until the expiry of the applicable statute of limitation period with respect to
the Representations and Warranties contained in Sections 3.2.1, 3.2.2, 3.2.4,
‎3.2.16, 3.2.24 (only with respect to bribery or other criminal offences against
or involving any Governmental Entities and the related consequences under the
Decree 231/2001), 3.3.1, ‎3.3.2 and 3.3.4.

9.3.1.2
until the 24 (twenty four) month anniversary of the Closing Date in the case of
all other Representations and Warranties and any covenant or agreement to be
performed in whole or in part on or prior to the Closing;

9.3.1.3
with respect to each other covenant or agreement contained in this Agreement,
until 1 (one) year following the last date on which such covenant or agreement
is to be performed as specified herein or, of no such date is specified, until
the 36 (thirty six)-month anniversary of the Closing Date;

provided that any representation, warranty, covenant or agreement that would
otherwise terminate in accordance with clauses 9.3.1.1 to 9.3.1.3 above will
continue to survive if a notice of claim shall have been timely given hereunder
on or prior to such termination date, until the related claim for
indemnification has been satisfied or otherwise resolved.
9.4
Special Indemnity

9.4.1
The Seller agrees that, should any of the credit receivables of the Company
towards Vitrociset S.p.A. - for an amount as of the Signing Date equal to the
outstanding consideration provided under the relevant Contract not be fully paid
and discharged within 3 months from the Closing Date it will purchase from the
Company, within 3 Business Days from the Purchaser's written request, all such
receivables then still outstanding, for a price equal to their nominal value, to
be paid immediately from the Seller to the Company upon such purchase.

9.4.2
If during the 12 months after the Closing the Company collects payment on
accounts receivable in excess of their carrying value on the books and records
of the Company as of the Closing Date, the Purchaser shall promptly pay to the
Seller an amount equal to such excess.

9.5
Sole Remedy

The indemnification provisions of this Section 9 shall be the sole and exclusive
remedy for any breach by the Seller of any warranties, obligations and covenants
contained in

37





--------------------------------------------------------------------------------








this Agreement after the Closing. No breach of any warranty, covenant or
agreement contained in this Agreement shall give rise to any right on the part
of Purchaser, to rescind or terminate this Agreement after the Closing.
10.
Termination

10.1
Termination Events

This Agreement may be terminated, and the transactions contemplated hereby may
be abandoned:
10.1.4
at any time before the Closing, by mutual written agreement of Seller and
Purchaser;

10.1.5
at any time before the Closing, by Seller or Purchaser, in the event (i) of a
material breach by the non-terminating Party of its covenants contained in this
Agreement, if such non-terminating Party fails to cure such breach within five
(5) Business Days following notification thereof by the terminating Party or
(ii) upon notification of the non-terminating Party by the terminating Party
that the satisfaction of any condition to the terminating Party’s obligations
under this Agreement becomes impossible or impracticable with the use of
commercially reasonable efforts temporary impossible for a cause not imputable
to the terminating Party and in any case if the failure of such condition to be
satisfied is not caused by a breach hereof by the terminating Party;

10.1.6
at any time by Seller or Purchaser after the Seller Stockholder’s Meeting has
been held (and not further adjourned) and the Stockholder Approval has not been
obtained; provided that the right to terminate this Agreement pursuant to this
Section 10.1.3 shall not be available to the Seller unless the Seller pays or
has paid the Termination Fee to Purchaser;

10.1.7
at any time after November 30, 2015 (the “Long Stop Date”) by Seller or
Purchaser upon notification of the non-terminating Party by the terminating
Party if the Closing shall not have occurred on or before such date and such
failure to consummate the Transaction is not caused by a breach of this
Agreement by the terminating Party; it is agreed that the Long Stop Date will be
automatically postponed to December 31, 2015 if the Seller has filed the Final
Proxy Statement by November 30, 2015;

10.1.8
at any time by the Seller in order to enter into a definitive agreement
providing for a Superior Proposal, in accordance with Section 5.2; provided that
the right to terminate this Agreement pursuant to this Section 10.1.5 shall not
be available to the Seller unless the Seller pays or has paid the Termination
Fee to Purchaser, it being understood that the Seller may enter into any
transaction that is a Superior Proposal simultaneously with the termination of
this Agreement pursuant to this Section 10.1.5.

10.2
Termination Fee

In case of termination by either Party under Section 10.1.3 or 10.1.5, the
Seller shall pay the Termination Fee within 3 (three) Business Days from the
written request by the Purchaser, independently from the reason why the
Stockholder Approval has not been timely obtained.

38





--------------------------------------------------------------------------------








10.3
Effect of Termination

If this Agreement is validly terminated pursuant to Section 10.1, this Agreement
will forthwith become null and void, and there will be no liability or
obligation on the part of Seller or Purchaser (or any of their respective
officers, directors, employees, agents or other representatives or Affiliates),
except that the provisions with respect to expenses in Section 11.2, governing
law in Section 11.3, and arbitration in Section 11.4.
11.
Miscellaneous and General

11.1
Amendment; Waivers; Etc.

No amendment, modification or discharge of this Agreement shall be valid or
binding unless set forth in writing and duly executed by both Parties and no
waiver hereunder shall be valid or binding unless set forth in writing by the
waiving Party. Any such waiver shall constitute a waiver only with respect to
the specific matter described in such writing and shall in no way impair the
rights of the Party granting such waiver in any other respect or at any other
time. The waiver by Purchaser or Seller of a breach of or a default under any of
the provisions of this Agreement or to exercise any right or privilege
hereunder, shall not be construed as a waiver of any other breach or default of
a similar nature, or as a waiver of any of such provisions, rights or privileges
hereunder. The rights and remedies herein provided are cumulative and none is
exclusive of any other, or of any rights or remedies that any Party may
otherwise have.
11.2
Expenses

Except as otherwise expressly provided in this Agreement, all costs and expenses
incurred in connection with this Agreement and the Transaction shall be paid by
the Party incurring such cost or expense.
11.3
Governing Law

This Agreement shall be governed by and construed in accordance with the laws of
the Republic of Italy, without regard to conflict of Law principles thereof;
except for Sections 5.1, 5.2, 10.1.3 and 10.1.5, which shall be governed by and
construed in accordance with the laws of the State of Delaware, U.S.A.
11.4
Arbitration

The Parties will try to settle any dispute which may arise between the Parties
in relation to this Agreement (including those concerning its validity,
enforceability, performance and termination), by amicable effort of the Parties,
which may avail the assistance of their advisors, also involving the persons who
originally executed it or their successors. Such effort shall be deemed to have
failed if a settlement of the dispute is not reached in writing within 40
(forty) days from the notice of the dispute received by any Party.
If the effort at settlement has failed, Any dispute arising out of or in
connection with this Agreement, including any question regarding its existence,
validity or termination, shall be referred to and finally resolved by
arbitration under the LCIA Rules, which Rules are deemed to be incorporated by
reference into this clause.
The number of arbitrators shall be three.

39





--------------------------------------------------------------------------------








The seat, or legal place, of arbitration shall be London, England.
The language to be used in the arbitral proceedings shall be English.
The award shall be final and binding upon the parties.
The final award shall award to the prevailing party its reasonable attorneys’
fees and costs incurred in connection with the arbitration to the extent the
arbitration panel deems the party to have prevailed (but if the prevailing party
is not awarded all of the payment or damages or other remedies sought, the
arbitration panel may decide to award to the prevailing party only a portion of
its fees and costs).  Judgment upon any decision of the arbitrator may be
entered into in any court having jurisdiction thereof, or application may be
made to such court for a judicial acceptance of the decision in an order of
enforcement.
11.5
Notices

All notices, consents and other communications required or permitted under this
Agreement shall be made in writing and be delivered by hand, by registered mail
to the addresses set forth below or to such other addresses as may be given by
written notice in accordance with this Section 11.5. Messages shall be deemed to
have been received:
11.5.1
upon actual delivery if delivered by hand;

11.5.2
by registered mail.

Messages shall be addressed:
If to Seller:
MRV Communications, Inc.
20415 Nordhoff Street
Chatsworth, CA 91311
Facsimile: +1 818 473 4257
Attention: Mark Bonney


With a copy to:
Norton Rose Fulbright US LLP
666 Fifth Avenue
New York, New York 10103-3198
Facsimile: +1 212 318 3400
Attention: Steven I. Suzzan
If to Purchaser:    
to Maticmind S.p.A.
Via B. Croce
Vimodrone (MI)
20090

40





--------------------------------------------------------------------------------








Italy
Attention: Mr Luciano Zamuner
Email: luciano.zamuner@maticmind.it


With a copy to:

DLA Piper Studio Legale Tributario Associato
Via dei Due Macelli 66
00187 Rome
Italy
Attention: Mr Giulio Maroncelli
Email: giulio.maroncelli@dlapiper.com
or to such other persons or addresses as may be designated in writing by the
Party to receive such notice as provided above.
11.6
Entire Agreement

This Agreement and the Confidentiality Agreement contain the entire agreement
between the Parties in connection with the Transaction and supersede any
previous written or oral agreement between the Parties in relation to the
subject matters dealt with in this Agreement.
11.7
No Third Party Beneficiaries

This Agreement is not intended to confer upon any Person other than the Parties
any rights or remedies hereunder.
11.8
Severability

The provisions of this Agreement shall be deemed severable and the invalidity or
unenforceability of any provision shall not affect the validity or
enforceability of the other provisions hereof.
11.9
Interpretation

11.9.1
This Agreement shall be construed without regard to any presumption or rule
requiring construction or interpretation against the Party drafting or causing
any instrument to be drafted.

11.9.2
All Schedules annexed hereto or referred to herein are hereby incorporated in
and made a part of this Agreement as if set forth in full herein.

11.10
Successors and Assigns

The provisions of this Agreement shall be binding upon and inure to the benefit
of the Parties and their respective successors and assigns. No Party may assign,
delegate or otherwise transfer any of its rights or obligations under this
Agreement without the prior written consent of the other Party; provided,
however, that Purchaser may assign its rights hereunder to one of its
Affiliates; and provided further, that such assignment shall not relieve
Purchaser of its obligations hereunder.

41





--------------------------------------------------------------------------------










* * *
If you agree to the above, we kindly ask you to confirm that the terms and
conditions of Agreement reflect our understandings, by returning a duly
initialised and executed copy of this document to us, as a sign of your full and
unconditional acceptance.


MRV COMMUNICATIONS, INC.
By: ___/s/ Mark J. Bonney_________________
Name: Mark J. Bonney
Title: Chief Executive Officer                    

42





--------------------------------------------------------------------------------








* * *


In full and unconditional acceptance of all the above


Kind regards,


                                
MATICMIND S.P.A.
By:    ___/s/ Luciano Zamuner_______________
Name: Dr. Luciano Zamuner
Title: Chief Executive Officer


 



43



